Porter, J.
(dissenting) : The business of plaintiff was not the disposal of scholarships but the teaching by correspondence of various branches of learning. The sale of the certificate entitled the purchaser thereof to receive instruction, and was a mere incident of the business.
When preliminary examinations of applicants for admission to an eastern university are conducted in Kansas, and certificates issued, the university is not transacting its principal business here, nor would the fact that it received from its’ agent here the matriculation fee and delivered its certificate here make the transaction the doing of business in the state within the statute requiring foreign corporations seeking to do *333business in the state to make application for permission to do so. The repetition of the transaction does not make it, in my opinion, any the less a mere incident ■ of the principal business of the corporation.